COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-16-00116-CR


CARLOS ARTURO SANCHEZ                                              APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1422793D

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      A grand jury indicted Appellant Carlos Arturo Sanchez for one count of

possession of a controlled substance in the amount of one gram or more but less

than four grams. See Tex. Health & Safety Code Ann. § 481.115(c) (West 2010).

The indictment contained a habitual offender paragraph alleging that Sanchez

had two prior felony convictions, the second of which was for an offense that he


      1
      See Tex. R. App. P. 47.4.
committed after his conviction for the first felony had become final. See Tex.

Penal Code Ann. § 12.42(d) (West Supp. 2016). Sanchez and the State reached

a plea bargain agreement whereby Sanchez agreed to plead guilty to the

possession charge, and in exchange, the State waived the habitual-offender

allegations and recommended that the trial court sentence Sanchez to six years’

confinement. On February 12, 2016, Sanchez pleaded guilty to possession of a

controlled substance in the amount of one gram or more but less than four

grams, and in accordance with the plea bargain agreement, the trial court

sentenced him to six years’ confinement. The trial court certified that Sanchez

had no right to appeal. See Tex. R. App. P. 25.2(a)(2).

      On March 17, 2016, Sanchez filed a pro se notice of appeal in the trial

court. See Tex. R. App. P. 25.2(c). We notified Sanchez and his trial counsel

that our review of the record revealed that the trial court certified that he had no

right to appeal.   We further stated that we would dismiss the appeal unless

Sanchez or any party desiring to continue the appeal filed a response showing

grounds for continuing the appeal no later than July 29, 2016. See Tex. R. App.

P. 25.2(d), 44.3. Our notice to Sanchez was returned because he had been

moved to a different unit. So on July 29, 2016, we notified Sanchez at his new

address, as well as his trial counsel, that we would dismiss the appeal unless

Sanchez or any party desiring to continue the appeal filed a response showing

grounds for continuing the appeal no later than August 8, 2016.




                                         2
      We have not received any response showing grounds for continuing this

appeal.   The record does not show that Sanchez’s sentence exceeded the

State’s recommendations, that Sanchez desires to appeal a matter that was

raised by written motion filed and ruled on before trial, or that the trial court

granted Sanchez permission to appeal. See Tex. R. App. P. 25.2(a)(2). Thus, in

accordance with the trial court’s certification, we dismiss this appeal. See Tex.

R. App. P. 25.2(d), 43.2(f); Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim.

App. 2006).


                                                 /s/ Lee Gabriel

                                                 LEE GABRIEL
                                                 JUSTICE

PANEL: LIVINGSTON, C.J.; GABRIEL and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 25, 2016




                                       3